Douglas, J.,
concurring. I concur in the majority opinion. I write ad-
ditionally to make the point that in holding, today, for the first time, pursuant to Section 15, Article II of the Ohio Constitution, that a recordation be made in the legislative journals to indicate that a particular step in the enactment process has taken place and that the absence of such entries renders the enactment invalid, this court has taken a great stride in safeguarding the rights and opportunities of the citizens of Ohio to participate in the legislative process. Specifically, the purpose of the “three reading” rule is to prevent hasty action and to lessen the danger of ill-advised amendment at the last moment. The rule provides time for more publicity and greater discussion and affords each legislator an opportunity to study the proposed legislation, communicate with his or her constituents, note the comments of the press and become sensitive to public opinion. Adherence to this rule will help to ensure well-reasoned legislation.
Even though the objectives of the “three reading” rule are laudable, the constitutional provision nonetheless recognizes that everyday realities *9may necessitate immediate consideration of a bill. Section 15(C), Article II provides that “[ejvery bill shall be considered by each house on three different days, unless two-thirds of the members elected to the house in which it is pending suspend this requirement * * *.” This provision provides the mechanism for the legislature to act, when necessary, in rapid fashion conditioned only on receiving the concurrence of two-thirds of its membership.
While to some the requirement we announce today will seem to be cumbersome in nature, it need not be when handled routinely. More importantly, the constitutional provision is there to be observed and obeyed — not ignored.
Furthermore, I concur in the majority’s position that the decision rendered today have prospective application only. Consistent with what has been termed the Sunburst Doctrine, state courts have, in recent cases, recognized and used prospective application of a decision as a means of avoiding injustice in cases dealing with questions having widespread ramifications for persons not parties to the action. (See Great Northern Ry. Co. v. Sunburst Oil & Refining Co. [1932], 287 U.S. 358, and its progeny.)
However, I am firmly convinced that the rule enunciated in this case should also have application to the parties in this action. Such an approach finds widespread support. See, e.g., Molitor v. Kaneland Community Unit District No. 302 (1959), 18 Ill. 2d 11, 163 N.E. 2d 89 (and cases cited therein); Holytz v. Milwaukee (1962), 17 Wis. 2d 26, 115 N.W. 2d 618; Smith v. State (1970), 93 Idaho 795, 473 P. 2d 937.
Indeed, the parties to this appeal should not be the recipients of a Pyrrhic victory. If this court were to merely announce this new rule without applying it, such announcement could be considered mere dictum. See Molitor v. Kaneland Community Unit District No. 302, supra; Kitto v. Minot Park District (N.D. 1974), 224 N.W. 2d 795, 804. Application of this decision to the parties in this action will not only remove this decision from the status of obiter dictum, it will also serve, in keeping with our system of private enforcement of legal rights, to reward the present parties for their industry, expense, and effort for having given to this court the opportunity to rid the body of our law of an unjust rule. Id.; Becker v. Beaudoin (1970), 106 R.I. 562, 573, 261 A. 2d 896, 902.
The resolution of issues having broad public interest should be encouraged. As was stated in Willis v. Dept. of Conservation & Economic Dev. (1970), 55 N.J. 534, 541, 264 A. 2d 34, 38, “* * * case law is not likely to keep up with the needs of society if the litigant who successfully champions a cause is left with only that distinction.”